Title: From Thomas Jefferson to Charles Lilburne Lewis, 11 September 1795
From: Jefferson, Thomas
To: Lewis, Charles Lilburne



Dear Sir
Monticello Sep. 11. 95.

All I know about the lands directed to be sold by my father’s executors is that in an account settled between Dr. Walker and myself I am allowed a credit of £15. at the date of May 23. 1771. being for three eighths of my father’s share of the lead mine, to wit my own eighth part, and those of my sisters Jane and Elizabeth @ £5. each. Consequently  your share would be £5. with interest from that time to this, if it has never been settled between Dr. Walker and yourself.
  I do not recollect when Catlet’s paiment was to be made. The paper was I think left in Mr. Monroe’s hands; you may rest assured that yours shall be of the first monies he pays. I am sent back again to you by Mr. Edward Moore for the amount of the smith’s work entered in my books in the name of Isham Lewis, but done in fact as he says for the plantation at Buckisland of which Isham had then the direction. The amount is £3–9–9 with interest from the year 1785. If you can settle between yourselves who is to pay it I shall be satisfied so that somebody does it.
On the subject of the money due from Dr. Walker I omitted to observe that Mr. Frank Walker is the person to be applied to, as it was money received by his father for the loyal company. I believe none others of the lands referred to in my father’s will were saved. I am Dear Sir Your affectionate humble servt

Th: Jefferson

